Citation Nr: 1505229	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-28 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case was subsequently transferred to the RO in Reno, Nevada.  The Veteran testified before the undersigned in a March 2013 hearing at the RO.  A transcript was associated with the claims file and reviewed prior to this decision.


FINDINGS OF FACT

The evidence does not show that any current low back disability is the result of the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In January 2011, prior to adjudication of his claim, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered for the claims decided herein.  VA provided an examination for the Veteran's low back June 2011.  There is no assertion or indication that the examination and opinions are inadequate.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the March 2013 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms, treatment, and history to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Analysis

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however he is not competent to diagnose a disability of the musculoskeletal systems or determine its cause as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran credible as his statements are detailed and consistent.

As will be explained below, the criteria for service connection for a low back disability have not been met.  See 38 C.F.R. § 3.303.

The evidence shows a current low back disability.  April 2011 VA treatment records note mild rotoscoliosis with degenerative change, moderate disc narrowing, and sclerosis at L5 to S1.  The June 2011 VA examiner diagnosed L5 to S1 single level moderate DDD (degenerative disc disease).

The evidence does not show an in-service injury or disease, which could result in the current low back disability.  In the VA examination and treatment, the Veteran reported experiencing back pain in service around the time that he used crutches for his ankle.  In the Board hearing, the explained that he had on-going back pain that was aggravated by the use of crutches.  Service treatment records from April 1984 note complaints of low back pain and included a diagnosis of low back strain.  In his August 1986 questionnaire, the Veteran did not report any further back problems.  The August 1986 separation examiner also found no spine or musculoskeletal disabilities.  

At his June 2011 VA examination and at his hearing, the Veteran reported having continuous back pain since service.  However, he did not seek treatment until January 2011.  The June 2011 VA examiner concluded that the Veteran's current degenerative disc disease was less likely than not caused by or a result of back muscle injury in service.  The examiner explained that although the Veteran reported continuous symptoms, there is insufficient objective evidence to substantiate a diagnosis of degenerative disc disease in the military.  The examiner noted a normal separation examination, no objective evidence for the next 25 years, and that the moderate degenerative disc disease of the L5-S1 region is not an uncommon finding in adult males of the Veteran's age.  Further, medical literature does not support etiology of degenerative disc disease as associated with his using crutches in the military.  The diagnosis of back strain is self-limiting and lasts no more than three months.  	

The examiner's opinion is detailed and provides compelling rationale based on the evidence of record.  The medical evidence is found to be the most probative evidence of record addressing the relationship between a current low back disability and active service.  While the Veteran is competent to report a continuous history of low back symptoms such statements are not deemed credible here.  Indeed, he expressly denied back pain in the report of medical history associated with his separation examination.  Moreover, as stated by the examiner, the in-service assessment of low back strain is self limiting and would resolve in a matter of months.  Thus, any similar symptoms experienced in the years after service would represent a new episode (or episodes) of strain, rather than a continuation of the same disease process suffered in service.  Finally, the Veteran did not seek service connection for a low back disability until 2011.  If he was experiencing continuous symptoms since service it would be reasonable to expect that he would have raised a claim much sooner.  

Based on the foregoing, the preponderance of the evidence is against the claim and service connection has not been established.  See 38 C.F.R. § 3.303. 



ORDER

Service connection for a low back disability is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


